
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1298
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Moran of Virginia
			 (for himself, Mr. McGovern,
			 Mr. Farr, Mr. Ryan of Ohio, Mr. Honda, Ms.
			 Roybal-Allard, Mr.
			 Andrews, Mr. Berman,
			 Mr. Nadler of New York,
			 Ms. Woolsey,
			 Ms. Edwards of Maryland,
			 Mr. Connolly of Virginia,
			 Ms. Castor of Florida,
			 Mr. Boyd, Mrs. Capps, Ms.
			 Harman, Mrs. Davis of
			 California, Mr. Waxman,
			 Ms. DeGette,
			 Mr. Blumenauer,
			 Mr. Schauer,
			 Ms. Watson,
			 Ms. Schakowsky,
			 Ms. Matsui,
			 Mr. Hinchey, and
			 Mr. Garamendi) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Encouraging efforts to reduce the use of
		  paper and plastic bags.
	
	
		Whereas paper and plastic disposable bags are distributed
			 extensively throughout our society and are typically disposed of after their
			 initial use;
		Whereas the rate of recycling of paper and plastic
			 disposable bags is extremely low, accounting for only 1–3 percent of plastic
			 bags and only 13–15 percent of paper bags;
		Whereas paper and plastic disposable bags consume valuable
			 natural resources in their production, increase waste generation, and
			 contribute to litter;
		Whereas plastic bags inflict direct environmental damages
			 to communities, making up over half of the plastic in the Anacostia River and
			 over 43 percent of litter in the Los Angeles River;
		Whereas the impact of single-use retail plastic and paper
			 bags imposes a high cost on citizens in terms of recycling, landfill, sewer
			 cleanup costs, and environmental damage;
		Whereas legislation that imposes a fee on plastic and
			 paper bag consumption in the District of Columbia has drastically reduced
			 disposable bag consumption;
		Whereas United States businesses recognize natural
			 resource limitations and the need to design systems and encourage practices
			 that minimize the use of and recover these valuable materials;
		Whereas many United States businesses are already
			 establishing programs, including consumer credit programs, that promote the use
			 of reusable bags and reduce distribution of plastic and paper bags; and
		Whereas these programs have benefitted businesses,
			 consumers, and the environment, and overall have been highly successful: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that States should take any and all necessary measures
			 to—
			(1)establish targets
			 for businesses to reduce distribution of plastic and paper bag use by 40
			 percent over the next 5 years;
			(2)encourage
			 businesses to adopt consumer credit programs to promote reusable bag
			 use;
			(3)educate the public
			 about using reusable bags through public-private initiatives, public awareness
			 campaigns, and other methods whenever possible; and
			(4)facilitate the
			 dissemination of best practices among businesses for reducing single-use retail
			 bag consumption.
			
